The opinion of the Court was delivered by
Manning, J.
The defendant was prosecuted for retailing spirituous liquors without a license, and on conviction was sentenced to pay a fine of three hundred dollars and the costs, and in default of payment to be imprisoned in the parish jail for sixty days.
Our jurisdiction in criminal cases is restricted to those wherein the punishment of death or imprisonment at hard labour may be inflicted or a fine exceeding three hundred dollars is actually imposed. Const. Art. 81.
The fine imposed on the defendant does not exceed three hundred dollars. It is exactly that sum. We have no more jurisdiction where the fine is three hundred than we should have if it was only three dollars.
The costs cannot he added to the fine so that the aggregate will make a sum within our jurisdiction because the fine must exceed three hundred dollars. And besides, the payment of costs by a convicted defendant or the obligations to pay them follows necessarily upon the conviction and rests upon the convicied party whether expressed in the judgment or not.
This Court has uniformly refused to assume jurisdiction in criminal causes unless they fall within the express letter of the Constitution. State vs. Drown, 27 Ann 236, and cases therein cited.
There is no motion to dismiss, but consent neither express nor implied can give us jurisdiction and therefore The appeal is dismissed.